Title: To George Washington from Colonel Rufus Putnam, 12 March 1778
From: Putnam, Rufus
To: Washington, George



Sir
Albany March 12th 1778

Agreable to your Exellencys orders of the 8 of February I have Caused Rolls (agreable to a form sent by the Council of the Masschusetts State with the Addition of a Collemn for the Time Inlisted for) to be made out; of the Several Massachusetts Regiments in Genl Nixons Brigade, at this Place, to be forwarded to the Assembly of that State, A Duplicate of which is herewith Inclosed, I have Also Directed Colo. Nixon to do the same, I have also Inclosed A Return made from these Rolls, and A Brigade Return of March 7th with one of Colo. Nixons Regt of Feby 7th, being the Last Come to hand, In a Letter to your Exellency of the 9th of February I Requested your Exellency to order my Commission sent by the first opportunity as Engineer with the Rank of Colonel in the Army, Agreable to Genl Orders at New York august the 11th or 12th 1776 which through the moveing State of the Army I was Prevented Receiving that Campaign, In as much as its possable that Letter might not Come to Hand, I have mentioned it again, I hope I Shall not be thought to apply for An Unreasonable thing, tis of Considerable Consequence to me and may be so to the Regiment I now Command, Espesially as it has been the Practice of Ranking the Regiments,

agreable to the Rank of the Colonels, I Shall therefore take it as a Particular Favour that your Exellency will not forget me.
I think it my duty to Inform you that Altho many are Returned Sick yet their are Really but few, for want of Cloathing and being under opperation of Curing the Itch, many are Returned Sick who are otherwise well. I have the Honour to be your Exellencys Most Obedient Humble Servent

R. Putnam

